Citation Nr: 1016403	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right knee strain with patellofemoral syndrome, prior to June 
13, 2007.

2.  Entitlement to an initial compensable evaluation for left 
knee strain with patellofemoral syndrome, prior to June 13, 
2007.

3.  Entitlement to an evaluation in excess of 10 percent for 
right knee strain with patellofemoral syndrome, from June 13, 
2007.

4.  Entitlement to an evaluation in excess of 10 percent for 
left knee strain with patellofemoral syndrome, from June 13, 
2007.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2002 to August 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for a right and left knee strains 
with patellofemoral syndrome and assigned evaluations of 0 
percent effective August 3, 2005.  

This appeal was previously before the Board in April 2009 
when it was remanded for additional development.  By a rating 
decision dated in October 2009, the RO increased the 
evaluation in effect for both right and left knee strain with 
patellofemoral syndrome to 10 percent each, effective June 
13, 2007.  The case has been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  Prior to June 13, 2007, the Veteran's right knee strain 
with patellofemoral syndrome was manifested by subjective 
complaints of pain, but with full range of motion without 
pain; recurrent subluxation or lateral instability in the 
right knee was not shown.

2.  Prior to June 13, 2007, the Veteran's left knee strain 
with patellofemoral syndrome was manifested by subjective 
complaints of pain, but with full range of motion without 
pain; recurrent subluxation or lateral instability in the 
left knee was not shown.

3.  From June 13, 2007, the Veteran's right knee strain with 
patellofemoral syndrome is manifested by pain, flexion 
limited to 120 degrees with pain at the end range, and 
extension to 0 degrees; recurrent subluxation or lateral 
instability in the right knee was not shown.

4.  From June 13, 2007, the Veteran's left knee strain with 
patellofemoral syndrome is manifested by pain, flexion 
limited to 130 degrees with stiffness at the end range, and 
extension to 0 degrees; recurrent subluxation or lateral 
instability in the left knee was not shown.


CONCLUSIONS OF LAW

1.  Prior to June 13, 2007, the criteria for an initial 
compensable evaluation for right knee strain with 
patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024, 5257, 5260, and 5261 (2009).

2.  Prior to June 13, 2007, the criteria for an initial 
compensable evaluation for left knee strain with 
patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024, 5257, 5260, and 5261 (2009).

3.  From June 13, 2007, the criteria for an evaluation in 
excess of 10 percent for right knee strain with 
patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024, 5257, 5260, and 5261 (2009).

4.  From June 13, 2007, the criteria for an evaluation in 
excess of 10 percent for left knee strain with patellofemoral 
syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5257, 
5260, and 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In an August 2005 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A March 
2006 letter, also issued prior to the rating decision on 
appeal, further advised the Veteran of how the VA determines 
a disability rating and assigns an effective date, and the 
type of evidence which impacts such.  A May 2008 letter 
provided VCAA notice concerning the request for a higher 
rating. 

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for a right knee strain and a left knee strain.  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases in which service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b) (2009).  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the reports of VA examinations, and post 
service treatment records.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and submitting evidence and argument.  Thus, the Veteran has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2009); see also 38 
C.F.R. § 4.45 (2009).

The Veteran contends that she is entitled to a higher rating 
for her left and right knee disabilities.  Her left knee 
strain and right knee strain have each been rated as 
noncompensable prior to June 13, 2007, and as 10 percent 
disabling from June 13, 2007 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5024.  Under Diagnostic Code 5024, 
tenosynovitis is rated on limitation of motion of the 
affected parts as degenerative arthritis.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II (2009).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees; a 10 percent 
evaluation if flexion limited to 45 degrees; a 20 percent 
evaluation if flexion is limited to 30 degrees; and a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees; a 10 percent 
evaluation if extension is limited to 10 degrees; a 20 
percent evaluation if extension is limited to 15 degrees; a 
30 percent evaluation if extension is limited to 20 degrees; 
a 40 percent evaluation if extension is limited to 30 
degrees; and a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is knee impairment with slight recurrent 
subluxation or lateral instability; a 20 percent rating when 
there is knee impairment with moderate recurrent subluxation 
or lateral instability; or a 30 percent evaluation for knee 
impairment with severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.  

Prior to June 13, 2007

The service treatment records reveal that the Veteran 
complained of bilateral knee pain in July 2002.  
Subsequently, she repeatedly sought treatment during service 
for complaints with regards to the knees, and was variously 
assessed to have retropatellar pain syndrome, overuse 
syndrome, and chondromalacia patella.  

The Veteran was provided with a VA examination in September 
2005.  She reported that she has not missed any work because 
of her service-connected conditions and she was taking Motrin 
at that time.  Upon physical examination, extension of the 
knees was reported to be 0 degrees, and flexion was 140 
degrees, bilaterally.  There was no joint swelling, redness, 
or increased warmth noted.  There was no instability, 
crepitus, fatigue, weakness, lack of endurance, pain, or 
limitation.  Repetitive motion did not cause lost range of 
motion or pain.  The examiner stated that it would be mere 
speculation to estimate the range of motion loss with a 
flare-up.  The diagnoses included bilateral knee strain.  The 
impression of X-rays taken of each knee was negative. 

The Veteran submitted several statements between December 
2005 and April 2007.  She asserted that her knees lock up on 
a regular basis, swell, and hurt when she sits and stands too 
long, and that she had to miss some days from work.    

In light of the evidence of record and applicable law, the 
Board finds that both the Veteran's right knee strain with 
patellofemoral syndrome and left knee strain with 
patellofemoral syndrome are appropriately evaluated as 
noncompensable prior to June 13, 2007.  The objective 
findings of record do not reflect limitation of motion of 
either knee to 45 degrees of flexion or 10 degrees of 
extension to warrant a compensable evaluation.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2009).  In this regard, 
during the September 2005 VA examination, the Veteran's knees 
were shown to have full range of motion, with 0 degrees of 
extension and 140 degrees of flexion without pain, 
bilaterally.  38 C.F.R. § 4.71, Plate II (2009).  Thus, her 
range of motion prior to June 13, 2007 does not support 
compensable ratings under Diagnostic Codes 5260 and 5261 in 
either knee and higher evaluations are not warranted to 
account for painful motion.  Further, the physical 
examination did not reveal additional limitation of motion in 
response to repetitive motion that would support an increased 
evaluation.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 
C.F.R. § 4.45 (2009).  

While VA's General Counsel has held that separate ratings 
under Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint, as the Veteran's 
ranges of motion in both knees do not support compensable 
ratings, separate ratings for flexion and extension are not 
warranted for either knee.  VAOPGCPREC 9-2004, 69 Fed. Reg. 
59990 (2004).

Additionally, a compensable rating for the right and left 
knees is not warranted under Diagnostic Code 5257.  Despite 
the Veteran's subjective complaints that her knees swell and 
lock up on a regular basis, physical examination of the knees 
failed to objectively document recurrent subluxation or 
lateral instability in the knees.  Moreover, as the objective 
evidence does not show dislocated semilunar cartilage, 
symptomatic removal of semilunar cartilage, malunion or 
nonunion of the tibia and fibula, or genu recurvatum, 
compensable ratings under Diagnostic Codes 5258, 5259, 5262, 
or 5263 are not warranted.  38 C.F.R. § 4.71a.
 
The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of her bilateral knee disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable rating prior 
to June 13, 2007, for her right and left knee disabilities.

From June 13, 2007

VA treatment records show that the Veteran was evaluated by 
VA in June 2007.  The Veteran complained of bilateral knee 
pain, with the left being greater than the right.  She 
reported intermittent effusions, crepitus, locking, popping, 
and giving way sensation.  She reported that her knees were 
very painful, especially with standing after prolonged 
sitting.  Upon physical examination, in the right knee, the 
Veteran had a small right prepatellar effusion.  There was 
tenderness to palpation and right medial patellar facet.  The 
patellar grind test was negative.  The Veteran had full range 
of motion with no crepitus.  The Lachman's and anterior 
drawer tests were negative.  McMurray testing revealed an 
audible click.  With regards to the left knee, there was no 
effusion and full range of motion.  The Veteran had mild pain 
to palpation diffusely in the prepatellar region.  There was 
no ligamentous instability seen.  The assessment included 
bilateral knee pain, "query chondromalacia patella."  The 
examiner discussed medications with the Veteran and quickly 
instructed her on strengthening exercises.  

Subsequent VA treatment records reveal that the Veteran 
continued to complain of bilateral knee pain.  In January 
2008, the Veteran reported bilateral knee pain that was 
greater on the right than on the left.  She indicated that 
she experienced pain upon standing after prolonged sitting, 
intermittent effusions, crepitus, and some sensation of 
instability.  She was rarely performing the previously 
prescribed exercises and said that her medication makes her 
feel drowsy.  The examiner changed her medication and 
recommended that she perform exercises twice daily.  

In her February 2008 VA Form 9, the Veteran said that she was 
in pain all the time and could not stand or sit with her legs 
crossed for longer than 30 minutes at a time.  She said that 
her knees lock up and she could not squat and stand back up 
without her knees giving out.  She said that when she went to 
her last prior VA checkup, her doctor said that she was 
swollen and recommended physical therapy.

In January 2009, the Veteran's bilateral knee pain was noted 
by VA to be chronic in nature and stable.  In March 2009, the 
Veteran was fitted by VA for bilateral knee braces.  

The Veteran underwent another VA examination in October 2009.  
The Veteran reported that she wears braces on both knees 
which help her.  She also stated that both knees swell, lock, 
and give way on her.  She was taking an anti-inflammatory and 
another medication, both of which help her, although they 
cause her to be sleepy.  She said that her knees are made 
worse with walking or standing for more than 5-10 minutes, 
going up and down stairs, and squatting.  They are made 
better by a hot tub and stretching.  She reported 
experiencing flare-ups twice per week.  As far as activities 
of daily living, her knees did not affect her with dressing, 
but bathing bothers her when she has to step into the bath 
tub.  At that time, she was a student and had problems with 
walking across campus.  

Upon physical examination, range of motion of the right knee 
was from 0 to 120 degrees, with pain at the end range of 
flexion.  There was no change with repetition.  Range of 
motion of the left knee was from 0 to 130 degrees, with 
stiffness at the end range of flexion.  There was no change 
with repetition.  Both knees had a very mild amount of 
swelling and the left knee had a mild amount of crepitus.  
Neither knee showed increased warmth to the joint.  There was 
no evidence of ligamentous laxity in either knee.  McMurray 
test was negative in both knees.  Both knees had tenderness 
to palpation of the patellar tendon and the left knee had 
some tenderness over the lateral joint line.  There were no 
other areas of tenderness noted.  The Veteran's gait was 
normal.  The examiner noted that X-rays on both knees 
performed in 2007 were negative.  The impression was 
bilateral patellofemoral syndrome.  The examiner opined that 
likely with a flare-up or extended use, the Veteran would 
have increased pain and diminish the activities that cause 
her pain, such as standing, walking, squatting, and going up 
and down stairs.  The examiner noted that the Veteran had 
reported flare-ups twice per week.  

In light of the evidence of record and applicable law, the 
Board finds that both the Veteran's right and left knee 
strain with patellofemoral syndrome are appropriately 
evaluated from June 13, 2007 as 10 percent disabling.  The 
objective findings of record do not reflect limitation of 
motion of the right or left knee to 30 degrees of flexion or 
15 degrees of extension to warrant a rating in excess of 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2009).  In this regard, the Veteran's right knee flexion has 
been shown to be, at worst, 120 degrees with pain at the end 
range, and her left knee flexion has been shown to be, at 
worst, 130 degrees with stiffness at the end range.  
Extension in both knees is full, to 0 degrees.  Indeed, her 
ranges of motion from June 13, 2007 do not support 
compensable ratings under Diagnostic Codes 5260 and 5261.  
Thus, the 10 percent ratings presently assigned already take 
into account her painful motion in each knee.  Further, the 
medical evidence of record does not demonstrate additional 
limitation of motion in response to repetitive motion that 
would support an increased evaluation.  See DeLuca, supra; 38 
C.F.R. § 4.40; see also 38 C.F.R. § 4.45 (2009).

Additionally, as the medical evidence has not demonstrated 
that flexion or extension has been limited to a compensable 
degree in her knees, separate evaluations for limitation of 
extension and flexion of the right knee and left knee 
are not warranted under Diagnostic Codes 5260 and 5261.  See 
VAOPGCPREC 
9-2004.  

Further, the Board finds that the medical evidence of record 
is against a higher rating under Diagnostic Code 5257 for the 
Veteran's right and left knee disabilities from June 13, 
2007.  Despite the Veteran's subjective complaints that her 
knee has instability, locks, and gives way, and clinical 
findings of mild swelling, crepitus, and some tenderness, the 
medical evidence since June 13, 2007 has failed to 
objectively document recurrent subluxation or lateral 
instability in the bilateral knees.  Therefore, the Board 
concludes that from June 13, 2007, the Veteran's right and 
left knee disabilities do not warrant higher evaluations 
under Diagnostic Code 5257.  Moreover, as the objective 
evidence does not show dislocated semilunar cartilage, 
symptomatic removal of semilunar cartilage, malunion or 
nonunion of the tibia and fibula, or genu recurvatum, higher 
ratings under Diagnostic Codes 5258, 5259, 5262, or 5263 are 
not warranted.  38 C.F.R. § 4.71a.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of her bilateral knee disabilities.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating, from 
June 13, 2007, for her right and left knee disabilities.

Other Considerations

The Board has also considered whether the Veteran's right and 
left knee disabilities present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, although the Veteran 
reports that her knee disabilities may interfere with her 
ability to do certain jobs, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
and provide for additional or more severe symptoms than 
currently shown by the evidence; thus, her disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

An initial compensable evaluation for right knee strain with 
patellofemoral syndrome, prior to June 13, 2007, is denied.

An initial compensable evaluation for left knee strain with 
patellofemoral syndrome, prior to June 13, 2007, is denied.

An evaluation in excess of 10 percent for right knee strain 
with patellofemoral syndrome, from June 13, 2007, is denied.

An evaluation in excess of 10 percent for left knee strain 
with patellofemoral syndrome, from June 13, 2007, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


